As filed with the Securities and Exchange Commission on November 29, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Jeanine M. Bajczyk Advisors Series Trust 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2007 Date of reporting period:September 30, 2007 Item 1. Schedules of Investments. Capital Advisors Growth Fund Schedule of Investments at September 30, 2007 (Unaudited) Shares Value COMMON STOCKS - 96.71% Aerospace & Defense - 3.57% 5,500 Boeing Co. $ 577,445 Air Freight & Logistics - 2.92% 4,500 FedEx Corp. 471,375 Communications Equipment - 2.18% 4,650 Cisco Systems, Inc.* 153,961 2,010 Research In Motion Ltd.*# 198,086 352,047 Computers & Peripherals - 2.96% 22,950 EMC Corp.* 477,360 Consumer Finance - 3.38% 9,200 American Express Co. 546,204 Consumer Merchandise - 2.43% 8,000 Guess ?, Inc. 392,240 Diversified Financial Services - 1.90% 6,700 JPMorgan Chase & Co. 306,994 Diversified Telecommunication Services - 2.47% 9,435 AT&T, Inc. 399,195 Electrical Equipment - 2.73% 8,300 Emerson Electric Co. 441,726 Energy - 5.69% 3,300 China Petroleum & Chemical Corp. - ADR 406,263 9,000 Marathon Oil Corp. 513,180 919,443 Energy Equipment & Services - 3.05% 4,700 Schlumberger Ltd.# 493,500 Financial Services - 1.62% 6,800 Brookfield Asset Management, Inc. - Class A# 261,800 Food & Staples Retailing - 2.91% 9,610 Whole Foods Market, Inc. 470,506 Health Care Providers & Services - 1.80% 6,000 UnitedHealth Group, Inc. 290,580 Hotels, Restaurants & Leisure - 5.89% 4,000 Wynn Resorts, Ltd. 630,240 9,500 Yum! Brands, Inc. 321,385 951,625 Information Retrieval Services - 2.81% 800 Google, Inc. - Class A* 453,816 Insurance - 1.72% 4,100 American International Group, Inc. 277,365 Internet & Catalog Retail - 2.87% 11,900 eBay, Inc.* 464,338 Machinery - 3.01% 7,150 ITT Corp. 485,699 Media - 2.53% 479 Citadel Broadcasting Corp. 1,993 10,460 Time Warner, Inc. 192,046 6,250 The Walt Disney Co. 214,937 408,976 Multiline Retail - 2.03% 7,000 Nordstrom, Inc. 328,230 Oil & Gas - 15.14% 7,500 ConocoPhillips 658,275 6,350 Devon Energy Corp. 528,320 6,500 Occidental Petroleum Corp. 416,520 2,650 Suncor Energy, Inc.# 251,247 9,560 XTO Energy, Inc. 591,190 2,445,552 Pharmaceuticals - 3.08% 4,800 Genzyme Corp.* 297,408 3,640 Novartis AG - ADR 200,054 497,462 Road & Rail - 6.11% 6,965 Burlington Northern Santa Fe Corp. 565,349 8,135 Norfolk Southern Corp. 422,288 987,637 Software - 3.12% 10,090 Autodesk, Inc.* 504,197 Specialty Retail - 6.78% 4,960 Abercrombie & Fitch Co. - Class A 400,272 17,590 CarMax, Inc.* 357,605 7,160 Coach, Inc.* 338,453 1,096,330 Technology/Hardware - 2.01% 2,110 Apple, Inc.* 323,969 Total Common Stocks (Cost $12,806,593) 15,625,611 SHORT-TERM INVESTMENTS - 3.43% 554,035 SEI Daily Income Trust Government Fund (Cost $554,035) 554,035 Total Investments in Securities (Cost $13,360,628) - 100.14% 16,179,646 Liabilities in Excess of Other Assets - (0.14)% (22,036 ) Net Assets - 100.00% $ 16,157,610 * Non-income producing security. # U.S. traded security of a foreign issuer. ADR - American Depository Receipt The cost basis of investments for federal income tax purposes at September 30, 2007 was as follows**: Cost of investments $ 13,360,628 Gross unrealized appreciation $ 2,996,141 Gross unrealized depreciation (177,123) Net unrealized appreciation $ 2,819,018 **Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual or semi-annual report. Item 2. Controls and Procedures. (a) The Registrant’s Chairman/Chief Executive Officer and President and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Advisors Series Trust By (Signature and Title)*/s/ Joe D. Redwine Joe D. Redwine, Chairman Date11/28/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Joe D. Redwine Joe D. Redwine, Chairman Date11/28/2007 By (Signature and Title)*/s/ Douglas G. Hess Douglas G. Hess, President & Treasurer Date11/26/2007 * Print the name and title of each signing officer under his or her signature.
